By the Court,
Safford, J.
The decision of this court just rendered.in the case of Commissioners of Shawnee county v. O. C. Whiting, *283involves, substantially, the points raised in the one now before ns, and in effect, determines them. The law bearing upon the two cases is the same, excepting §22, chap. 99, Comp. L., which does not touch this case; and in the discussion of -the one, we naturally follow the same line of argument proper to be pursued ‘in the other. Such being the case, we have only to refer to the decision mentioned as furnishing grounds for our action in this case.
The judgment of the district court is reversed and the cause remanded, with instructions to disallow the fees upon which it was based..
All the justices concurring.